DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0016307) in view of Dahl et al. (US 2015/0114714).


With regards to claim 3, Shen as modified by Dahl et al. discloses categorizing each of the rock chip models includes defining a plurality of ranges associated with the property of the three-dimensional models, and wherein the property is selected from the group consisting of chip length, chip height, volume, weight, shape, and modeled rock chip angle (Shen, para 80).
With regards to claim 4, Shen as modified by Dahl et al. discloses producing a fluid dynamics model of mud flow in the model of the borehole, and characterizing a sufficient mud flow for removing the distribution of rock chips from the borehole (Dahl, clm 2).
With regards to claim 5, Shen as modified by Dahl et al. discloses updating the model of the borehole by removing a volume of the geologic formation consistent with the rock chip models generated (Shen, para 94).
With regards to claim 6, Shen as modified by Dahl et al. discloses determining a rock chip boundary for each of the three-dimensional rock chip models disposed on a borehole bottom, and assigning an updated depth of the borehole bottom for each point within the rock chip boundary (Shen, para 94).
With regards to claim 7, Shen as modified by Dahl et al. discloses selecting at least one bit design parameter based on a desired distribution of the rock chip models, the at least one bit design parameter including at least one of the group consisting of cutter size, cutter density, cutter distribution and number of blades (Shen, para 44).

With regards to claim 13, Shen as modified by Dahl et al. discloses the method further comprises generating a plurality of two-dimensional rock chip models respectively associated with a plurality of cutlets defined along each of the plurality of cutting elements (Shen, para 78).
With regards to claim 14, Shen as modified by Dahl et al. discloses the two- dimensional rock chip models have a triangular shape triangular shape with a rock chip boundary defining a straight line between the respective cutlet and a rock chip end defined at a surface of the geologic formation exposed within the model of the borehole (Shen, Fig. 8, element 808).
With regards to claim 16, Shen as modified by Dahl et al. discloses a bit design database (Shen, Fig. 12, element 1208) and a rock property database (Shen, Fig. 12, element 1212) communicatively coupled to the processor.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676